Citation Nr: 1111070	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/acute bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2010.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this claim must be remanded for further evidentiary development.

Reasons for remand

Evidentiary development

A review of the claims folder reveals that the RO has not obtained the Veteran's service treatment or personnel records.  The Board notes that a Form 3101 dated September 16, 2002 requesting service treatment records from the Veteran's periods of active duty indicates "The record needed to respond has not yet been retired to Code 13.  Your 3101 has been forwarded to Code 11 for reply.  Any follow-ups should be addressed to that office."  A report dated September 17, 2002 from the National Personnel Records Center (NPRC) states "[service treatment records] not at Code 11."  There is no indication that any subsequent development has since been taken with respect to obtaining these records and associating them with the Veteran's claims folder. 

Although the Veteran has submitted some copies of service treatment records which have been associated with his claims folder, where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, they must be obtained.  Id.  The United States Court of Veterans Appeals ("Court") has held that the VA has a statutory duty to assist the Veteran in obtaining military records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 1 Vet.App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 Vet.App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service medical records are unavailable and includes an obligation to search alternative forms of medical records which support the Veteran's case.  As such, the RO should obtain any records from the Veteran's periods of active duty service from May 1980 to May 1983 and from November 1983 to November 1986 following the current procedures prescribed in 38 C.F.R.   § 3.159(c) as regards requests for records from Federal facilities.

Additionally, at the above-referenced October 2010 Board hearing, the Veteran testified that he became sick during his first period of service at Fort Sill, Oklahoma after participating in tear gas chamber exercises.  Further, he stated that while stationed in Grafenwoehr, Germany during his second period of service, he reported to sick call for breathing issues.  See the October 2010 Board hearing transcript, page 7.  Moreover, he was hospitalized while stationed at Fort Knox, Kentucky from November 1983 to February 1984 for similar respiratory issues.  Id. at pgs. 13-15.  The Board notes that the claims folder is negative for any treatment records from the Veteran's period of service in Germany as well as his period of service in Fort Knox.  Further, the Veteran testified that he suffered respiratory problems during a hernia operation at the MCO Hospital in Toledo, Ohio in December 1991.  Inasmuch as VA is on notice of the potential existence of additional records from quarterly, or otherwise regular treatment, records from any such treatment should be obtained prior to any further appellate review of this case.  The RO should therefore obtain any records of treatment from the Veteran's period of service in Grafenwoehr, Germany and Fort Knox following the current procedures prescribed in 38 C.F.R. § 3.159(c) in addition to its search for the Veteran's service treatment and personnel records.  The RO should also obtain treatment records from MCO Hospital in Toledo, Ohio from December 1991.

VA examination

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the competent medical evidence of record indicates treatment for and diagnosis of chronic cough as well as the Veteran's use of an inhaler.  See VA treatment records dated in May and July 2008.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's available service treatment records document treatment for shortness of breath and dizziness in January 1981.  At that time, the Veteran was diagnosed with a flu syndrome as well as an upper respiratory infection and prescribed medication.  Subsequent service treatment records dated in November 1984 and January 1985 reveal diagnoses of a chest cold and acute bronchitis, respectively.  A service treatment record dated in October 1986 documents the Veteran's complaints of snoring loudly and difficulty breathing as well as ear, nose, throat, and chest pain.  Finally, as noted above, the Veteran contends that his in-service treatment for respiratory problems are due to teargas chamber training during his first period of service.  However, his available service treatment records do not document any treatment for a respiratory disorder due to toxic fume exposure.    
With respect to Hickson element (3), medical nexus, the competent and probative evidence currently associated with the Veteran's VA claims folder does not offer an opinion as to a possible causal relationship between the Veteran's current respiratory disorder and his periods of military service.    

The Board notes that a VA pulmonologist stated in a May 2008 report that, after examination of the Veteran and consideration of the Veteran's reported in-service toxic fume exposure, "[the Veteran's medical history] is suggestive of cough variant asthma with a history of onset following toxic fume exposure and clearly provoked by a variety of irritant substances."  However, the Board finds the opinion of the VA pulmonologist to be of relatively little probative value.  Notably, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
   
In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current respiratory disorder is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a respiratory disorder during the pendency of this appeal that had resolved.  In the event that further VA examinations do not show a current respiratory disorder, the type of scenario addressed under McClain must be addressed on examination as well.


Accordingly, the case is REMANDED for the following action:

1. The RO should request through appropriate channels treatment and personnel records for the Veteran's periods of active duty from May 1980 to May 1983 and from November 1983 to November 1986, to include treatment while stationed at Grafenwoehr, Germany and hospital treatment at Fort Knox, Kentucky from November 1983 to February 1984.  Further, after obtaining proper authorization, the RO should obtain any relevant records from MCO Hospital in Toledo, Ohio from December 1991.  

The medical and personnel records obtained, if any, should be associated with the claims file.  All efforts made to obtain these records must be documented, in writing, for inclusion in the claims folder.  If the records are not available or cannot be located, an official memorandum of unavailability must be prepared and included in the claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his respiratory disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a) identify with specificity any current respiratory disability;

b) for each respiratory disability identified, indicate whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is etiologically related to either period of the Veteran's active military service, to include treatment for upper respiratory infection, acute bronchitis, shortness of breath, flu syndrome, or chest cold.  

If the Veteran's personnel records verify exposure to toxic fumes such as teargas, an opinion should also be rendered as to whether   it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is etiologically related to such.

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. After completing the above actions, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


